DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	This is a non-final Office Action for serial number 16/603,291, Head-Holder Support, filed on October 7, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6, and 8-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the spatial relative position" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claim 1 recites the limitation "the only structural component" in line 11.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 14, “at least two robotic arm interfaces”, it is not clear if it is the same as recited in claim 1 or three robotic arm interfaces?
Regarding claim 19, “the mounting device comprises two separate brackets” – is it the same as in claim 4? Or there are four brackets?
Claim 20 recites the limitation "the only structural component" in line 9.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 3, 5-6, 8-13, 14, 15-18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2017/0325906 to Piecuch et al (Piecuch).
Piecuch ‘906 discloses a head holder support for attaching a medical head holder to a patient table, having a rigid base body (24, 26) and a mounting device (para 34) adapted to mount the base body to the patient table, wherein the base body comprises an adjustable and lockable head holder interface (40, 42) at the base body, which is adapted to adjustably couple the head holder to the base body by providing at least three degrees of freedom for the spatial relative position between the head holder and the base body, wherein the at lease three degrees of freedom are lockable so as to establish a rigid coupling between the head holder and the base body; and at least one robotic arm interface (50) at the base body which is adapted to provide a rigid coupling between a robotic arm and the base body; wherein the base body represents the only structural component between the head holder interface and the at least one robotic arm interface for attaching the head holder and the robotic arm respectively.
Regarding claim 2, Piecuch ‘906 disclose wherein the head holder interface comprises a material having a higher radiolucency than a material of at least the base body (para 39).
	Regarding claim 3, Piecuch ‘906 discloses wherein the mounting device is adapted to mount the base body to an end of the patient table.
	Regarding claims 5-6, Piecuch ‘906 discloses wherein the head holder support forms part of a system table and forms part of a patient support surface.
	Regarding claims 8-11, Piecuch ‘906 discloses wherein the head holder interface comprises at least one section directly or indirectly coupled to the base member via at least one first join and directly or indirectly coupled to the head holder via at least one second joint; and the at least one joint provides at least one translational and the one joint comprises a locking mechanism (74-75) see para 31 and 33.
	Regarding claims 12-13, Piecuch ‘906 discloses wherein the head holder interface disposes the head holder at a position above and beyond the base body – Figures 1-2;  the robotic arm interface comprises a slotted clamp formed by the base body which is adapted to receive and retain a section of the robotic arm via a friction fit – para 36.
	Regarding claim 14, (see 112 rejection), Piecuch ‘906 discloses at least two robotic arm interfaces that are disposed on opposite sides of the base body (Figure 18).
	Regarding claim 15, the head holder support is “adapted to receive” is not a positively recited and is considered a functional language and the head holder support is able to  receive a power supply and a control unit.
	Regarding claim 16, Piecuch ‘906 discloses wherein the head holder interface material  comprises a fiber reinforced plastic composite (para 39).
	Regarding claim 17 – Patient table is not a positively recited.
	Regarding claim 18, Piecuch ‘906 discloses wherein the head holder support positions the head holder at a position above and beyond the patient table such that a patient head is spaced from the table.

Allowable Subject Matter
Claim 4 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to disclose wherein the mounting device comprises two separate brackets received by the base body in opposite direction and in particular perpendicularly to a direction of the two rails of the patient table.
	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Pub. No. 2018/0132965 – similar invention 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD M. EPPS whose telephone number is (571) 272-8282. The examiner can normally be reached Monday-Friday 8am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on 571-272-4797. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TODD M EPPS/Primary Examiner, Art Unit 3632                                                                                                                                                                                                        May 20, 2022